Citation Nr: 1035129	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
service connection for residuals of a back injury, to include 
insomnia, and left hip, left leg and left foot pain.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1948 to 
September 1949 and from August 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Caroline, which denied reopening the Veteran's 
claim for service connection for residuals of a back injury.

The Board has a legal duty to address the "new and material 
evidence" of 38 C.F.R. § 3.156 requirement regardless of the 
actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  The Board will therefore 
preliminarily address the claim under the provisions of 38 C.F.R. 
§ 3.156, concerning the submission of new and material evidence 
to reopen a claim.

In July 2010, the Veteran testified at a Board hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  

The issue of pension on the basis of aid and attendance 
has been raised by the record, during the July 2010 Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for residuals of a back 
injury on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
residuals of a back disability was denied in an unappealed 
October 1974 Board decision.

2.  Evidence received since the October 1974 Board decision is 
neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim for 
service connection residuals of a back disability. 


CONCLUSION OF LAW

New and material evidence has been received to reopen service 
connection for residuals of a back disability.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.156, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claim on appeal is being 
reopened and is subject to additional development on remand, as 
described below.  Accordingly, the Board will not further address 
the extent to which VA has fulfilled its notification and 
assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), as further action is being 
requested in this case.    

The Board notes that the Veteran has reported receiving benefits 
from the Social Security Administration (SSA), but the claims 
file indicates that the Veteran receives only retirement benefits 
and not disability benefits.  For this reason, no documents from 
SSA need to be obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  Furthermore, the claim is being 
reopened and remanded for further development.  Therefore, the 
Veteran has not been prejudiced in any way by the conduct of the 
Board hearing.  

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the claim was received subsequent 
to August 29, 2001, "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which, by 
itself or in connection with evidence previously included in the 
record, "relates to an unestablished fact necessary to 
substantiate the claim." New and material evidence can be 
"neither cumulative nor redundant" of the evidence of record at 
the time of the last prior final denial of the claim and must 
also "raise a reasonable possibility of substantiating the 
claim."  For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for residuals of a back injury was denied in an October 1974 
Board decision on the basis that there was no current disability 
caused or aggravated by the Veteran's military service.   

The Veteran was notified of the unfavorable rating decision in 
October 1974.  The Veteran did not appeal the October 1974 Board 
decision and it became "final."  The question for the Board now 
is whether new and material evidence has been received by the RO 
in support of the Veteran's claim since the issuance of the 
October 1974 decision.

In this regard, the Board notes that the claims file now includes 
an August 2006 opinion by Dr. K. which states that the Veteran's 
pain of his left leg, hip, arm and face are most probably derived 
from his injury while in service.  In addition, the evidence 
shows a current diagnosis.  A February 2001 private treatment 
record shows treatment for nerve root compression on the left 
side.

This evidence, recently added to the claims file, addresses the 
Veteran's current disability and its relationship to the 
Veteran's injury in service.  The Board finds this new evidence 
to be "material," as defined by 38 C.F.R. § 3.156(a).  
Accordingly, this new and material evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for residuals of a back injury.

As described below, further evidentiary development is needed 
prior to a final decision by the Board on the merits of this 
claim for service connection for residuals of a back injury.  
Accordingly, no such merits determination will be made in this 
decision.


ORDER

As new and material evidence has been received, service 
connection for residuals of a back injury, to include insomnia, 
and left hip, left leg and left foot pain, is reopened; to that 
extent only, the appeal is granted.






REMAND

VA must provide an examination when there is (A) competent 
evidence of a current disability that (B) may be associated with 
service, but (C) there is insufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  
Recently submitted treatment records show a current diagnosis of 
nerve root compression.  In addition, an opinion by Dr. K. states 
that the Veteran's left hip, leg, arm and face pain are probably 
derived from his injury while in service.  Other evidence 
suggests that his complaints of pain on his left side are 
psychological.  The Board finds that there is insufficient 
medical evidence to make decision on his claim and a VA 
examination is needed to determine the whether his current 
diagnoses are related to his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the nature 
and etiology of the claimed residuals of a 
back injury, to include insomnia, and left 
hip, left leg and left foot pain.  A copy of 
this entire remand and the Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  Particular 
attention should be directed to the August 
2006 letter written by Dr. K.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide diagnoses corresponding 
to the claimed disorders.  For each diagnosed 
disorder, the examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the disorder is 
etiologically related to the Veteran's period 
of active service.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service treatment 
records, and that the Veteran's reports 
must be considered.  The rationale for 
any opinions should also be provided.

2.  After completion of the above 
development, the Veteran's claims for service 
connection for residuals of a back injury, to 
include insomnia and left hip, left leg, and 
left foot pain, should be readjudicated.  If 
the determination of the claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


